DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 8-10 recite “a front end edge to a selected position along a body defining a parabolic shaped front edge…forming an abrasive elliptical plane surface”.  It is unclear if the distal end and the front edge are the same or different, it is further unclear if the parabolic shaped front edge is the same or different from the front end edge. Based on a review of Applicant’s specification, the front end edge is described as being the same as the parabolic shaped front edge (“the distal end of the cylindrical portion is sliced diagonally forming a parabolic or front edge and an elliptical flat surface extending from the front edge a selected distance toward the main body defining a parabolic wedge”, and it is disposed at the distal end of the cylindrical head; refer to Page 3, lines 17-19).  It is further unclear what relation “a body” has with the cylindrical head.  In view of Applicant’s disclose the body is the same structure as the cylindrical head, i.e. the abrasive elliptical plane is a surface of the cylindrical body.  For purposes of substantive examination, the body and the cylindrical head are interpreted as being the same structure and the front edge is interpreted as being the same as the parabolic front edge. It is further unclear if the flat angled surface is the same or different from the elliptical plane surface.  Based on a review of Applicant’s specification, the flat angled surface and the elliptical plane surface are the same and thus, for purposes of substantive examination, the two surfaces are being interpreted as the same structure.  It is suggested to rephrase the aforementioned portion of lines 8-10 as follows: “a front end edge to a selected position along a body, such that the front end edge comprises , wherein the flat angled surface forms 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pointe et al. (US5163455) in view of Wittke-Kothe (US2008/0078085).
Regarding claim 1, Pointe discloses a fingernail manicure file device (10, Figures 1-4), comprising: 5a handle (12) affixed to a cylindrical head (abrasive head disposed at 22, Figure 1; the handle is cylindrical, refer to Column 2, lines 42-43; and the heads are “adhered to each of the distal ends in substantially covering relation thereto”, refer to Column 1, lines 59-63, thus the heads are cylindrical since they are provided to cover the cylindrical handle; additionally refer to Figures 2-3 which depict the heads as being cylindrical) having an abrasive surface (50, “a layer of emery material is adhered to the resilient material”, refer to Column 1, line 61); said handle including a distal end (22’, refer to Figure 1) defining a wedge having side edges (30, 30’, Figure 3; additionally refer to Column 2, lines 46-47 which describes the ends as having a “wedge shaped design”; it is noted that the heads on each side of the handle are depicted as being identically shaped, thus a first of the heads comprises side edges 30, 30’) forming a point (32); and said cylindrical head having a distal end having a flat angled surface extending from a front end edge/parabolic front edge to a selected position along a body defining a parabolic shaped front end edge and curved 10side edges forming an abrasive elliptical plane surface (refer to annotated Figure 2, below, which describes the second head of the two identical heads). Pointe does not disclose that the handle is tapered or that the wedge is angled, rather, the wedge is straight; however, Pointe does disclose that the handle may have “any other cross-sectional shape such as square, rectangle or ellipse” (refer to Column 3, lines 18-21) and that the two heads may have different shapes (“the distal ends may be of different curvature”, refer to Column 2, lines 59-61) thereby demonstrating that modifying the shape of both the handle and the heads is within the scope of Pointe’s invention.  Wittke-Kothe discloses a similar fingernail manicure device file device (10, 50, 70, 100; Figures 1-20) having a handle (refer to annotated Figure 17, below), wherein the handle comprises tapering at opposing ends thereof (refer to annotated Figure 17, below); each end of the handle further comprises an implement for treating a user’s nails such as files and cleaners (refer to annotated Figure 17, below). Wittke-Kothe provides wedge-shaped implements that are straight (refer to Figures 7-8 wherein the wedge-shaped implement is straight with respect to the handle), similar to the device of Pointe, or alternatively wherein the wedge-shaped implement is angled to the handle (refer to Figure 17, wherein wedge-shaped file at a left side of the handle is disposed at an angle to the handle), thereby demonstrating that providing an angled wedge is a functionally equivalent configuration with a straight wedge.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pointe’s device such that the handle is tapered and that the wedge is angled, as taught by Wittke-Kothe, since Pointe discloses that the shape of the handle and the wedge can be modified, and since Wittke-Kothe demonstrates that a tapered handle is well-known in the art and also that an angled wedge and a straight wedge are art-recognized functionally equivalent configurations.  

    PNG
    media_image1.png
    499
    980
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    571
    1431
    media_image2.png
    Greyscale

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yimart (Amazon Listing) in view of BBTO (Amazon Listing).
Regarding claim 1, Yimart discloses a fingernail manicure file device (refer to images in Amazon listing), comprising: 5a tapered handle (best shown in image 5 of Amazon listing) affixed to a cylindrical head (refer to annotated image 1, below) having an abrasive surface (“stone sanding nail file”, refer to product name; “imitation ceramic grinding head, fine grinding”, “exfoliate the edge of the nail”, refer to product description); said tapered handle including a distal end (end opposite cylindrical head); and said cylindrical head having a distal end (refer to annotated image 1, below) having a flat angled surface (refer to annotated image 1, below) extending from a front end edge/parabolic shaped front edge to a selected position along a body (refer to annotated image 1, below) defining a parabolic shaped (refer to annotated image 1, below) front end edge (refer to annotated image 1, below) and curved 10side edges (refer to annotated image 1, below) forming an abrasive elliptical plane surface (refer to annotated image 1, below). Yimart does not disclose that the distal end of the handle defines an angled wedge having side edges forming a point, rather, the distal end is depicted as having a rounded/blunt shape; however, it is well-known to provide nail manicure devices having a handle with a distal end defined by an angled wedge having side edges forming a point, as demonstrated by BBTO.  BBTO discloses a similar device used in manicuring a user’s nails, having a handle (portion of device grasped by a user’s hand, refer to video) and a cylindrical shaped implement disposed at a first end of the handle (not labeled, but is the cuticle pusher shown in video) and a distal end of the handle comprising an angled wedge (the angle is best shown in image 2, see cropped and annotated image 2, below) having side edges forming a point (refer to video and annotated video clip provided below).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yimart’s device such that the distal end of the handle comprises an angled wedge having side edges forming a point, as taught by BBTO, since such a modification provides the advantage of allowing a user to clean underneath a nail.

    PNG
    media_image3.png
    540
    1002
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    486
    618
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    418
    691
    media_image5.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: refer to attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799